Citation Nr: 1036723	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  05-08 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for cervical spine 
radiculopathy and degenerative joint disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1980 to July 1984 and he also served in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in August 2004 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

This case was previously before the Board in May 2008, when the 
claim was reopened and remanded to afford the Veteran a VA 
examination, and in June 2009, when it was remanded for 
consideration of additional evidence.  As the requested 
development has been completed, no further action to ensure 
compliance with the remand directive is required.  Stegall v. 
West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

Cervical radiculopathy and degenerative joint disease were not 
affirmatively shown to have had onset during service; cervical 
radiculopathy and degenerative joint disease were first diagnosed 
after service beyond the one-year presumptive period for a 
chronic disease; and cervical radiculopathy and degenerative 
joint disease are unrelated to an injury, disease, or event in 
service.


CONCLUSION OF LAW

Cervical radiculopathy and degenerative joint disease were not 
incurred in or aggravated by service; and cervical degenerative 
joint disease as a chronic disease may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1131, 1137, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in February 2004, in June 2008, and in July 2008.  
The Veteran was notified of the evidence needed to substantiate 
the claim of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or event 
in service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  


Additionally, the Veteran was notified that VA would obtain VA 
records and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, such 
as private medical records or with his authorization VA would 
obtain any such records on his behalf.  The notice included the 
general provisions for the effective date of a claim and the 
degree of disability assignable. 

As for content of the VCAA notice, the documents complied with 
the specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent there was pre-adjudication 
VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided 
content-complying VCAA notice the claim was readjudicated, as 
evidenced by the supplemental statements of the case in January 
2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error analysis).
 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the Veteran's active 
duty and National Guard service treatment records, post-service 
VA records and records of Dr. Box.  The Veteran has not 
identified any additional pertinent records for the RO to obtain 
on his behalf.  




The Veteran was afforded a VA examination in August 2008 in 
relation to his claim of service connection for cervical 
radiculopathy and degenerative joint disease.  

As there is no indication of the existence of additional evidence 
to substantiate the claim, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131. 

For a Veteran who served 90 days or more of active service after 
December 31, 1946, there is a presumption of service connection 
for arthritis, including degenerative joint disease, if manifest 
to a compensable degree within one year of discharge from 
service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a Veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, 
the provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be 
done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts 

The service treatment records show that in June 1981 the Veteran 
complained of low back pain after a lifting a heavy object at 
work.  The pertinent finding was tenderness over L4-5.  There was 
no complaint or finding of cervical pain.

In September 1982, the Veteran complained of headaches and 
chronic neck stiffness. X-rays showed a normal cervical spine 
with good alignment and satisfactory height in the vertebrae and 
intervertebral disc spaces.  The assessment was to rule out 
bruxism and to rule out a musculoskeletal cause of the headaches 
due to a whiplash injury.  On a dental consultation the Veteran 
was treated fro temporomandibular joint syndrome, which 
eliminated the headaches.  On separation examination, the Veteran 
denied recurrent back pain and the spine as evaluated as normal. 

Records of the National Guard from 1987 to 1997 contain no 
complaint or history of cervical pain. 

On VA examination in November 1998, the Veteran stated that since 
1983 whenever he sneezed he had severe neck pain, radiating down 
the arms for about one minute and then subsided with no further 
symptoms.  Physical examination of the cervical spine showed that 
pain, when it occurred, was in the left cervical region, but 
there was no point tenderness, paraspinal muscle spasm, 
limitation of motion or pain on motion.  The Veteran did report 
decreased pinprick sensation over the entire left arm with 
decreased grip strength in the left hand; dexterity and motor 
strength were normal.  The diagnosis was a history of neck pain 
with radiculopathy and h X-ray evidence of degenerative joint 
disease.

In August 2001, the Veteran was seen for complaints of numbness 
and tingling in both hands, as well stiffness in his neck.  X-
rays of the cervical spine showed mild degenerative joint 
disease/arthritis.  Mild cervical spondylosis was diagnosed.

In May 2002, the Veteran was seen by a private neurologist for 
his neck and arm pain.  He stated that when he injured his low 
back on active duty in 1983 he though he injured his neck at the 
same time.  He described posterior neck pain since 1985, which 
had progressively worsened.  

In May 2002, a MRI of the cervical spine showed a disc bulge at 
C6-7, C5-6, and C4-5.  In April 2004, a MRI of the cervical spine 
showed no fracture or spondylolisthesis.  

On VA examination in May 2004, the Veteran stated that in 1981 he 
was teaching students how to handle aircraft engines and he 
noticed that they had forgotten to put a certain pin in the 
engine and it was starting to fall and as he tried to catch the 
engine he hurt his neck and back and that he had has neck and 
back ever since.  The diagnosis was injury to the cervical spine 
with marked limitation of motion and degenerative changes of the 
cervical spine.

In April 2007, the Veteran was seen for complaints of neck pain 
with radiating pain or numbness to his arm and hand.  In May 
2007, X-rays showed degenerative changes of the cervical spine.  
In September 2007, a MRI showed mild degenerative disc disease at 
C5-6 and C6-7.

On VA examination in August 2008, the Veteran dated his neck pain 
to the incident in service, when he tried to catch an engine.  
The examiner noted that the only service treatment record for the 
neck in the claims file showed treatment for neck stiffness in 
September 1982 as part of an evaluation for headaches.  X-rays of 
the neck at that time were normal.  The examiner also noted the 
Veteran had multiple yearly fitness examinations in both active 
duty and National Guard service since that time, all without 
reports of neck pain or stiffness.  Mild degenerative disc 
disease and degenerative joint disease were first shown on X-ray 
in 1998, as well as on MRI in 2002, although the MRI report was 
also read as normal.  The diagnoses were degenerative disc 
disease and degenerative joint disease of the cervical spine.  


The VA examiner offered the opinion that the Veteran's present 
cervical spine disability was less likely than not related to the 
incident in service based on the absence of any documentation of 
neck problems until 1997.

In a written statement in May 2009, the Veteran's private 
physician reported that she had seen the Veteran on four 
occasions for neck pain and he had provided a greater than ten 
year history of pain, which he related to an accident while in 
service and that the pain had become increasingly severe over the 
last ten years.  The physician stated degenerative arthritis 
frequently occurs after trauma such as was sustained by the 
Veteran and often takes many years after trauma to become 
manifest.

In a written statement submitted in February 2010, the Veteran 
reported that prior to obtaining the written opinion from his 
private physician, he had provided her with copies of his service 
treatment records, his VA treatment records, and all diagnostic 
testing.  He asserted that since this background evidence had 
been provided to the physician prior to her written opinion, her 
opinion should be considered of equal probative value to that of 
the VA examiner.

Analysis

On the basis of the service treatment records alone, cervical 
radiculopathy and degenerative joint disease were not 
affirmatively shown to have been present in service, and service 
connection under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) is 
not established.

The service treatment records do document a low back injury in 
1981, when the Veteran asserts he also injured his neck, and in 
September 1982 the Veteran complained of neck stiffness.  As 
cervical symptoms were noted, that is, observed during service, 
the principles of service connection, pertaining to chronicity 
and continuity of symptomatology under 38 C.F.R. § 3.303(b) 
apply.



As the service treatment records lack the documentation of the 
combination of manifestations sufficient to identify a permanent 
cervical disability and sufficient observation to establish 
chronicity during service, and as chronicity in service is not 
adequately supported by the service treatment records, then 
continuity of symptomatology after service under 38 C.F.R. 
§ 3.303(b) is required to support the claim.  Also as to any 
current cervical disability, first diagnosed after service, 
38 C.F.R. § 3.303(d) applies. 

In his statements, the Veteran has stated that he has had neck 
pain ever since the injury in 1981, implying that any current 
cervical disability had onset in service.  The record shows that 
after service a history of neck pain with radiculopathy and X-ray 
evidence of degenerative joint disease was first diagnosed in 
1998, 14 years after service and well beyond the one-year 
presumptive period after separation from service in 1984 for 
degenerative joint disease or arthritis as a chronic disease 
under 38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307 and 3.309. 

Because it does not necessarily follow that there is a 
relationship between the current cervical radiculopathy and 
degenerative joint disease, first diagnosed after service and the 
continuity of symptomatology that the Veteran avers, and as 
cervical radiculopathy and degenerative joint disease are not 
conditions under case law that has been found to be capable of 
lay observation, the determination as to the diagnosis or 
presence of the disability is medical in nature, that is, not 
capable of lay observation, and competent medical evidence is 
required to substantiate the claim.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran has 
a chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 303 
(2007) (Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not medical 
in nature and is capable of lay observation).  

Also, under certain circumstances, a lay person is competent to 
identify a simple medical condition, a contemporaneous medical 
diagnosis, or symptoms that later support a diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).


Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience; 
lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (A witness must have personal knowledge 
in order to be competent to testify to a matter; personal 
knowledge is that which comes to the witness through the use of 
the senses.).  Competency is a question of fact, which is to be 
addressed by the Board.  Jandreau at 1377.

Cervical radiculopathy and degenerative joint disease are not 
simple medical conditions because it is not a condition a lay 
person can perceive through the senses as distinguished from an 
opinion or conclusion from one's own personal observation.  

Where, as here, there is a question of a diagnosis of a 
disability not capable of lay observation by case law and the 
disability is not a simple medical condition competent medical 
evidence is required to substantiate the claim.   Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer a 
medical diagnosis. 38 C.F.R. § 3.159. 

And it is not argued or shown that the Veteran is otherwise 
qualified through specialized, education, training, or 
experience, that is, competent to offer a medical diagnosis.  38 
C.F.R. § 3.159.

To the extent the Veteran's statements imply that the cervical 
radiculopathy and degenerative joint disease were present in 
service, the Veteran's statements are not competent evidence, and 
the statements are excluded, that is, the statements and are not 
to be considered as competent evidence favorable to claim.  

Also, under Jandreau, while the Veteran is competent to report a 
contemporaneous medical diagnosis, the first contemporaneous 
diagnosis was in 1998, 14 years after service.  


And under Jandreau, the Veteran is competent in describing 
symptoms which support a later diagnosis by a medical 
professional and a private physician has stated that degenerative 
arthritis frequently occurs after trauma such as was sustained by 
the Veteran.

The Board finds the statement of the private physician is not 
credible, because the Board rejects Veteran's statements of 
continuity.  See Coburn v. Nicholson, 19 Vet. App. 429, 432-33 
(2006) (reliance on a veteran's statement renders a medical 
report incredible only if the Board rejects the statements of the 
veteran).   For this reason, evidence has no probative value, 
that is, the evidence does not tend to prove a material fact in 
the case, that is, the onset of cervical radiculopathy and 
degenerative joint disease in service.

The Board finds that the Veteran's more recently reported history 
of continued neck pain, beginning in 2002, is inconsistent with 
the other evidence of record.  For example, in service there was 
no contemporaneous complaint or history of a neck injury in 1981 
and the Veteran did not identify any neck abnormality on 
separation examination or over the period from 1987 to 1997, when 
the Veteran was in the National Guard.  And on VA examination in 
November 1998, the Veteran stated that since 1983 whenever he 
sneezed he had severe neck pain, he did not refer to an injury in 
service.  The record from 1981 to 1997 does not refer to a neck 
injury and is of more probative value than the more recent 
assertions made 18 years after service. 

In weighing the Veteran's statements of continuity, the Board 
finds that his current recollections and statements made in 
conjunction with his claim to be of lesser probative value than 
the contemporaneous in-service history and the absence of 
symptoms for years after service, which included a 10 year period 
in which the Veteran was in the National Guard in which there was 
no evidence of a cervical abnormality.  


The absence of documented symptoms from 1984 to 1998 interrupts 
continuity and is persuasive evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (proper to consider the Veteran's 
entire medical history, including a lengthy period of absence of 
complaints); see also Dulin v. Mansfield, 250 Fed. Appx. 338, 
2007 WL 2914797 (C.A. Fed. Oct. 5, 2007) (absence of evidence in 
support of an alleged fact clearly is an evidentiary circumstance 
that weighs against the existence of the alleged fact).

In balancing the Veteran's statements against his contemporaneous 
statements and the absence of medical evidence of continuity of 
symptomatology, the Board finds that the evidence against 
continuity outweighs the Veteran's statements of continuity.  
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(absence of medical documentation may go to the credibility and 
weight of Veteran's testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  For 
this reason, continuity of symptomatology under 38 C.F.R. § 
3.303(b) is not established.

As for service connection based on the initial diagnosis after 
service under 38 C.F.R. § 3.303(d), the Veteran argues that his 
current cervical spine disability is related to an injury in 
service.  

Where the determination involves a question of causation, under 
certain circumstances, a lay person is competent to offer an 
opinion on a simple medical condition.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

In this case, the cause of the current disability cannot be 
determined by the Veteran's own personal observation without 
having specialized education, training, or experience.  38 C.F.R. 
§ 3.159 



And it is not argued or shown that the Veteran is otherwise 
qualified through specialized, education, training, or experience 
to offer an opinion on the cause of his current disability.  Here 
the Veteran's lay opinion on causation is not competent evidence 
and his opinion on causation cannot be considered as evidence 
favorable to the claim. 

The Board has already determined that there is no a 
contemporaneous medical diagnosis before 1998 and the Board has 
discounted the favorable statement of the private physician, 
because the Board has rejected the Veteran's statements of 
continuity, which was the basis of the physician's statement. 

As for the remaining competent evidence of record, pertaining to 
causation, on VA examination in August 2008, the VA examiner, a 
physician, who is suitably qualified through education, training, 
or experience to offer an opinion on causation in this case, 
expressed the opinion that the Veteran's present cervical spine 
disability was less likely than not related to the incident in 
service based on the absence of any documentation of neck 
problems until 1997.  

This evidence opposes, rather than supports, the claim, and as 
there is no other competent evidence on causation, preponderance 
of the competent evidence of record is against the claim, and the 
benefit-of-the-doubt standard or proof does not apply.   
38 U.S.C.A. § 5107(b). 


ORDER

Service connection for cervical radiculopathy and degenerative 
joint disease is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


